Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 1 of 8

 

 

 

 

  

 

 

 

 

 

 

L
VA
IN THE UNITED STATES DISTRICT COURT FOR TH REGEIVED copy
DISTRICT OF ARIZONA
EDWARD J. GLADNEY )
Plaintiff ) : CLERIC S DISTRICT COURT
) BY. iT OF ARIZONA DEPUTY
Vv. ) CIVIL NO.: 17-cv-427-DCB

)
THE UNITED STATES )
OF AMERICA, )
Defendant. )

PLAINTIFE’S MEMORANDUM OF LAW IN SUPPPORT
OF SUMMARY JUDGMENT AND REQUEST FOR INQUEST

Statement of the Case
Plaintiff alleges on May 19, 2016, while she was confined in the United States

Penitentiary-Tuscon, Plaintiff was sexually assaulted by another inmate between 9:01

 

am. and 10:05 am. Plaintiff claims Defendant negligently “failed to provide adequate
officer monitoring of an out-of bounds inmate and failed to adequately staff the housing
unity with at least two officers as required. “ Plaintiff further states that Plaintiff filed an
administrative claim under F.T.C.A., which was denied on March 10, 2017. Plaintiff
seeks, “Money Damages to the Fullest Extent of the Law.”

(See Decl. of Gladney and Doc. # 7).

Federal Tort Claim Act Claim
“A federal prisoner may maintain a claim for damages against the United States
of America under the ...FTCA... for injuries sustained as a result of fault on the part of
governmental employee.” Brady v. Smith, 656 F. 2d 466, 468 (9 Cir. 1981). The

Plaintiff asserts that because of B.O.P.’s negligence, the United States violated a duty to

 

 
 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 2 of 8

the Plaintiff pursuant to 18 U.S.C. 4042, 28 C.F.R., Part 115, §115.13 (a), 11, 28 C-F.R.,
Part 115, § 115.87(d), and Federal Bureau of Prisons Program Statement #3420.11(6),
and # 1210.24(7)(b). (See Plaintiffs Statement of Undisputed Facts).

Further, “while prisoner’s” remedy for a breach of the duties prescribed by 4042
is an action brought pursuant to the F.T.C. A., such actions still require courts to discover
whether a private individual responsible for the care and protection of another individual
would be liable pursuant to the state law in the circumstances of the particular case.”
United Scottish Ins. Co. v. U.S., 614 F. 2d 188, 198 (9" Cir. 1979) (citation omitted).
Here, Arizona negligence law applies. In Arizona, the tort of negligence generally
requires a showing of four elements: “(1) the defendant owed a duty of care to the
plaintiff; (2) the defendant breached that duty; (3) the breach proximately caused the
plaintiffs injury; and (4) resulting damages.” KB Home Tucson, Inc. v. Charter Oaks
Fire Ins. Co., 236 Arizona 326, 332,340 P.3d 405, 411 (Ct. App. 2014).

The first element, that the defendant owed a duty to the plaintiff hinges on the
existence of an “obligation, recognized by law, which requires the defendant to conform
to a particular standard of conduct in order to protect others against unreasonable risks of
harm.” Delci v. Gutierrez Trucking Co., 229 Ariz. 333, 335, 275 P.3d 632, 634, (Ct. App.
2012). “A person holds himself out to the public as possessing special knowledge, skill,
or expertise must perform his activities according to the standard of his profession.”
Darner Motor Sales, Inc. v. Universal Underwriters Ins. Co., 140 Ariz. 383, 398, 682 P.
2d 388, 403 (1984). Additionally, under Arizona law, a person acts with gross
negligence if “he acts or fails to act when he knows or has reason to know facts which

would lead a reasonable person to realize that his conduct not only creates an

 
 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 3 of 8

unreasonable risk of harm to others, but also involves a high probability that harm will
result.” Walls v. Ariz . Dept. of Pub. Safety, 826 P. 2d 1217,1221, 170 Ariz. 591, 595
(Ct. App.1991). In the instant case, both prior to and during the incident, the Plaintiff
appeared transgender\feminine in manner and appearance. (Decl. of Gladney and Decl. of
L. J YoungBear). Further, the B.O.P. possessed information which identified the Plaintiff
as being homosexual on the date of the sexual assault. In addition, at the time of the
incident, United States Penitentiary Tucson was a facility with a “Sex Offender
Management Program” which housed several high-security Sex Offenders. (Decl. of
Gladney), (Exbt. #9, page 18).
Deliberate Indifference

Some courts have inferred that prison officials knew of the risk of harm to a
Plaintiff based on the Plaintiff's feminine appearance... or reputation as a drag queen or
“known homosexual“. Taylor v. Mich. Dept. Of Corrections, 69 F. 3d 76 (6® Cir.
1995), Jones v. Banks, 878 F. Supp. 107 (N.D. Ill 1995). Even if prison officials do not
know about the risk to a particular prisoner, they can be held liable for policies or
conditions that are dangerous to all prisoners or to an identifiable group of prisoners.
Farmer v. Brennan, 511, U.S. 825, 843, 114 S. Ct. 1970 (1994; Janes v. Hernandez, 215
F. 3d 541,542-43 (5 Cir. 2000) (per curiam); Winton v. Board of Commissioners of
Tulsa County, Okla., 88 F. Supp. 2d 1247,1265 (N.D. Okla. 2000) (knowledge of a
“particularized risk” need not be shown to establish deliberate indifference if there is
knowledge of a long — standing, pervasive, and well-documented risk).

“Groups” may be “identifiable” because of prisoners’ personal characteristics,

their records or backgrounds, or the way they are treated or housed by the prison system.

 
 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 4 of 8

On May 19, 2016 the Plaintiff was a known homosexual, transgender, and presented
feminine mannerisms. Further the B.O.P. had records documenting this fact.

Identifiable groups acknowledged by the courts so far include accused or
convicted sexual offenders; Weiss v. Cooley, 230 F. 3d 1027, 1029-30, 1032 (7® Cir.
2000), prisoners who are young, small, naive, or a passive and therefore vulnerable to
intimidation; Redman v. County of San Diego, 942 F.2d 1435, 1448 (9® Cir. 1991) (en
banc), transgender prisoners; Green v. Bowles, 361 F.3d 290, 294 (6" Cir. 2004);
Randolph v. State, 74 F. Supp. 2d 537, 542 (D. Md. 1999) (citing Farmer, 511 U.S. at
843). The B.O.P also possessed records of the Plaintiff documenting he was naive,
passive, and therefore vulnerable to intimidation.

Prison officials may be found deliberately in different if they fail to protect
prisoners who are obvious victims; Farmer v. Brennan 511 U.S. 825, 114 S. Ct. 1970
(1994), or if they place a prisoner in a situation of danger from others who are known to
be aggressive and violent; Hearns v. Terhune, 413 F. 3d 1036, 1041 (9" Cir. 2005) .

Courts have acknowledged in numerous cases that transgender prisoners are a
particular risk for sexual assault, and prison officials may be held liable based on their
knowledge of those risks; Farmer v. Brennan 511 U.S. at 848-49; Green v. Bowles, 361
F. 3d 290, 294 (6" Cir. 2004); Taylor v. Michigan Dept. of Corrections, 69 F. 3d 76, 84
(6" Cir. 1995); Butler v. Dowd, 979 F.2d 661-667 (8 Cir. 1992); Redman v. County of
San Diego, 942 F.2d 1435, 1448 (9" Cir. 1991) (en banc); Vosburg v. Solem 845 F. 2d
763,766 (8" Cir. 1988).

Subsequently, the Department of Justice in its summary of the final Prison Rape

Elimination Act (P. R. E. A) recognized “the particular vulnerabilities of inmates who are

 
 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 5 of 8

Lesbian, Gay, Bisexual, Transgender, and Intersex or whose appearance or manner
does not conform to traditional gender expectations” and included landmark protections
against the types of assaults, harassment, and prolonged isolation that are commonly
experienced by the LGBT individuals in custody. 77 F. R. 37105 (June 20, 2012).

Deliberate indifference may be shown by “a series of incidents closely related in
time” or by “systematic deficiencies in staffing, facilities, or procedures...” Gilland v.
Owens, 718 F. Supp. 665, 687 (W.D Tenn. 1989). (intentional and deliberate decisions
and procedures that do not protect inmates’ rights and do not protect their personal safety
or “systematic deficiencies in facilities, procedures, or staffing” can constitute deliberate
indifference). In the instant case, the Defendant stated: “there is no video footage...
showing the alleged assailant entering B-2 Unit...” Exbt. #5, (#21 and #22), Exbt. #2
(#10). Yet the defendant admitted that the “alleged” assailant was present (out —of-
bounds) in Plaintiffs assigned housing unit on May 19, 2016, during the time the
“alleged” incident transpired. Exbt. #5, (#8). Subsequently, the defendant is without
knowledge and information concerning how the “alleged“ assailant gained access to B-2
Unit on May 19, 2016. Exbt. #1, (#3). Further, there is no video footage showing who
and how many housing unit officers were on duty on the Plaintiffs housing unit on May
19, 2016. Exbt. #2, (#11). When combined, these for admissions made by the defendant
indicates, clearly, that the defendant was in violation of the Prison Rape Elimination Act
of 2003; 28 C.F.R., Part 115, § 115.13 (a), B.O.P. Program Statements # 1210.27 (7) (b)
and #3420.11 (6), and 18 U.S.C. §4042.

By observation, there were always at least two housing unit officers on duty, on

every shift (including the day shift hours) on B-2 unit at U. S. P. Tucson since after about

 
 

 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 6 of 8

January 1, 2015. (Decl. of Gladney). However, during the time of the “alleged“ incident,
there was only one housing unit officer on duty on B-2 unit. Exht. #3, (#5). The failure to
provide adequate supervision of inmates supports the finding of deliberate indifference in
group risk cases. Krein v. Norris, 309 F. 3d 487, 489-91 (8" Cir. 2002); Lawrence v.
Norris, 307 F. 3d 745, 747 (8® Cir. 2002); Marsh v. Butler County, Ala.,268 F. 3d 1014,
1029 (11™ Cir. 2001) (en banc); Lopez v. LeMaster, 172 F. 3d 756,762 (10® Cir. 1991);
Smith v. Arkansas Dept. of Corrections, 103 F. 3d 637, 645 (8 Cir. 1996); Alberti v.
Klevenhagen, 790 F. 2d 1220, 1224 (s® Cir. 1986). Understaffing could be a “defacto
policy of inaction” supporting liability. Winton v. Board of Commissioners of Tulsa
County, Okla., 88 F. Supp. 2d 1247, 1268 (N. D. Okla. 2000). In the present case, the
Plaintiff asserts that defendant failed to follow its’ own staffing plan and failed to
properly monitor the housing unit with video monitoring and direct staff supervision,
causing Plaintiff's resulting injuries.
Resulting Injuries

The plaintiff has/is experiencing an array of symptoms directly caused by the
sexual trauma she experienced. Her symptoms range from: Post-Traumatic Stress,
Anxiety, Panic Attacks, Recurrent Nightmares, Night sweats, Rapid Heartbeats, Heart
Palpitations, Shortness of Breath, Sleep Apnea, and Hypertension. Doc. #1, Exht. #8,
and Decl. of Gladney. The Plaintiff has had multiple consultations with B.O.P.
Psychology staff at U.S.P. Tuscan, F.T.C. Oklahoma, U.S.P. Beaumont, and U.S.P.
Beaumont Coleman II complaining of symptoms directly related to the sexual assault at
U.S.P. Tuscan. Exbt. #8 However, the B.O.P. services have been inadequate in fully

alleviating the Plaintiff's symptoms. As recent as December 12, 2017, the Plaintiff

 
 

 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 7 of 8

reported experiencing suicidal thoughts to staff.. Therefore, the Plaintiff intends to seek
services for “Survivors of Sexual Abuse” from other non B.O.P. using her own financial
resources . The Plaintiff has sought services from several free organizations, (in which
they have replied with various pamphlets) yet they too have proven to be ineffective for
the Plaintiff. (Decl. of Gladney). The Plaintiff will incur incidental expenses related to
the necessary care and proper treatment for said injuries for an indefinite period of time
in the future, in addition to the requested Monetary Damages for recurrent pain and
suffering.

Consequently, the Plaintiff respectfully request this Court to hold a hearing to
determine the amount of damages owed to the Plaintiff.

Conclusion
For the foregoing reasons, the Court should grand Summary Judgment on liability

to the Plaintiff on his negligence and deliberate indifference claim.

Respectfully Submitted,

YH
March MM , 2019

    

USP Coleman II
P.O. Box 1034
Coleman, FL 33521
(352) 689-7000

 

 
 

Case 4:17-cv-00427-DCB Document 79 Filed 03/25/19 Page 8 of 8

Certificate of Service

 

Thereby certify that 4 copy of the foregoing document was mailed
this Marah JZ\ % ,A2O14 (month, day, year) to:
Name: _AUSA M.A. Aenlori

 

 
